An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

Petitioner,

vs. ~.
CESLEY HOPPER WESTMORELAND; FE L E D
AND BELINDA HARRIS,

FEB l 2 2015

Res ondents.

   

TRACIE Kl Lll’iQEl’AAN
CLERK. OF SUPREME CGURT

BY - ‘
DEPUW CLERK

ORDER DENYING PETITION FOR WRIT OF PROHIBITION

Having considered this original pro ee petition for a writ of
prohibition, we conclude that petitioner has not demonstrated that our
intervention by  of extraordinary relief is warranted. NRAP 21(h)(1);
Pan. v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844

(2004). Accordingly, we

NIKCI BOYD, No. 68759
ORDER the petition DENIED.1

i r"
,J.

Gibbons Pickering

cc: Nicki Boyd

    

1W6: deny as moot petitioner’s motion to consolidate.

SUPREME COURT
OF
NEVADA

my new.  Gq